98 F.3d 1342
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.James A. ATMAN, also known as James M. Atman, Defendant-Appellant.
No. 96-6263.
United States Court of Appeals, Sixth Circuit.
Oct. 9, 1996.

E.D.Tenn., No. 94-00051;  Robert Leon Jordan, Judge.
E.D.Tenn.
APPEAL DISMISSED.
Before:  BROWN, KENNEDY, and DAUGHTREY, Circuit Judges.

ORDER

1
On September 6, 1996, a jury returned a verdict finding the defendant guilty on four counts of drug-related criminal activity.  Thereafter, he filed a pro se notice of appeal seeking "to appeal the judgements [sic] of guilty."   The present appeal resulted.


2
In a criminal proceeding, the final judgment for purposes of appeal is the imposition of sentence.   Flanagan v. United States, 465 U.S. 259, 263 (1984);   Berman v. United States, 302 U.S. 211, 212 (1937).  In this case, the sentencing hearing has been set for November 8, 1996.  The present appeal is premature and this court has no jurisdiction at this time to review the defendant's conviction.


3
It therefore is ORDERED that this appeal is dismissed sua sponte for lack of appellate jurisdiction.  This order is without prejudice to the defendant perfecting a new appeal following the entry of judgment and sentence.